Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on June 28, 2022.

Restrictions/Elections.
Applicant’s election without traverse of Group I (Claims 1, 4-5 and 7-8) in the reply filed on June 28, 2022 is acknowledged.

Status of Claims
Claims 1-5 and 7-9 are currently pending and are the subject of this office action.
Claims 2-3 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 28, 2022.
Claims 1, 4-5 and 7-8 are presently under examination.

Priority
		
    PNG
    media_image1.png
    107
    400
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

1) Claims 1, 4-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
The omitted elements are: the patient population to be treated.   The rejected claims fail to provide a subject for the verb “administering”, so the claims are indefinite insofar as they do not say to whom the combination is administered.
For the purpose of prior art examination, the claims are being interpreted as if the cannabinoid topical composition were to be administered to a “subject in need thereof” (i.e. a subject suffering from a topical infection (caused) by a bacterium of the genus Propionibacterium acnes”).

	2) Claims 1, 4-5 and 7-8 recite “a topical infection (caused) by a bacteria of the genus Propionibacterium acnes”.  However, the prior art does not teach which topical infections are caused by a bacteria of the genus Propionibacterium acnes, other than acne.  The specification also teaches that acne is caused by a bacteria of the genus Propionibacterium acnes.
As such, for the purpose of prior art search, the claims are going to be interpreted as if the individuals being treated are individuals suffering from acne. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 7 recites that the concentrations of cannabinoid could be: 0.1 µg/mL, 0.5 µg/mL, 1.0 µg/mL, 1.5 µg/mL, 2.0 µg/mL and 2.5 µg/mL, all of which do not further limit the range of claim 1: between 3 µg/mL and 6 µg/mL.


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

CLAIM INTERPRETATION: for the purpose of prior art search: individuals in need of treatment of topical infections (caused) by a bacteria of the genus Propionibacterium acnes, are being considered as individuals suffering from acne.

1) Claim(s) 1, 4-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skalicky et. al (EP 2444081).

For claims 1, 4-5 and 7-8, Skalicky teaches a method of treating inflammatory diseases of the skin comprising administering to an individual in need thereof a composition comprising between 0.001 % and 30 % wt. of cannabidiol (CBD) (see abstract, see [0014] - [0016]), wherein the inflammatory disease of the skin is acne (see example 4, paragraph [0047] and see paragraph [0094]).  The composition can be a topical composition (see [0024]). 
If the density of the formulation is 1 g/ml, then the above range translates into: between 10 µg/mL and 300,000 µg/mL, which is very close to the instantly claimed range: between 3 µg/mL and 6 µg/mL.
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).” 
Further, what is important, regardless of the concentration of each ingredient, is the total amount of active agent (i.e. concentration of CBD x volume administered) that is administered during a period of time (i.e. dosage regimen).  So, the same or similar amounts of CBD can be administered with different concentration/volume ratios.  Further, the total amount and concentration of CBD will also depend on the different types of formulations.
Moreover, the determination of known effective amounts of known active agents to be administered to treat the same disease is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. As Skalicky et al. teach that a range of concentrations of CBD that are used to treat acne generally, the concentration of CBD is considered a result effective variable. Thus, it would also have been obvious to have chosen a concentration from among those known to be effective in methods of treating acne.  
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
All this will result in the practice of claims 1, 4-5 and 7-8 with a reasonable expectation of success.
 
 
2) Claim(s) 1, 4-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekura et. al. (US 2015/0290267).

For claims 1, 4-5 and 7-8, Sekura teaches a method of treating dermatological diseases comprising administering to a patient in need thereof a topical composition comprising cannabidiol (CBD) and/or tetrahydrocannabinol (THC), wherein the concentration of CBD and/or THC is greater 2 mg/Kg or from 2 mg/Kg to about 10 mg/Kg (see abstract and paragraphs [0010], [0013] - [0014], [0099], [0102]-[0103]), wherein the dermatological disease is acne (see [0097], see also claims 13 and 18).
2 mg/Kg to about 10 mg/Kg is equivalent to 2 µg/mL to 10 µg/mL (if the density of the topical formulation is close to 1 g/mL) which overlaps with the instantly claimed range: 3 µg/mL to 6 µg/mL.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
All this will result in the practice of claims 1, 4-5 and 7-8 with a reasonable expectation of success.


2) Claim(s) 1, 4-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breton et. al. (FR 2965477, machine trnslated).

For claims 1, 4-5 and 7-8, Breton teaches a method of treating skin disorders comprising administering to a patient in need thereof a topical composition comprising cannabidiol (CBD) wherein the concentration of CBD is between 0.001% to 20% by weight (see page 6 lines 235-237, lines 243-244, from page 6, line 246 through page 7, line 256, page 7, lines 264-267, page 8, lines 300-306 and claims 1 and 7-8).
If the density of the formulation is 1 g/ml, then the above range translates into: between 10 µg/mL and 200,000 µg/mL, which is very close to the instantly claimed range: between 3 µg/mL and 6 µg/mL.

MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).” 
Further, what is important, regardless of the concentration of each ingredient, is the total amount of active agent (i.e. concentration of CBD x volume administered) that is administered during a period of time (i.e. dosage regimen).  So, the same or similar amounts of CBD can be administered with different concentration/volume ratios.  Further, the total amount and concentration of CBD will also depend on the different types of formulations.
Moreover, the determination of known effective amounts of known active agents to be administered to treat the same disease is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. As Breton et al. teach that a range of concentrations of CBD that are used to treat acne generally, the concentration of CBD is considered a result effective variable. Thus, it would also have been obvious to have chosen a concentration from among those known to be effective in methods of treating acne.  
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Finally, Breton teaches: “the concentrations of CBD or its derivatives will be adapted by those skilled in the art according to the desired effect (See page 7, lines 264-265).
All this will result in the practice of claims 1, 4-5 and 7-8 with a reasonable expectation of success.

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-5 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-16 of copending Application No.16/257,031 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications relate to the treatment of acne comprising the administration of a topical composition comprising CBD.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-5 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No.16/964,791 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications relate to the treatment of inflammatory skin conditions (acne is an inflammatory skin condition) comprising the administration of a topical composition comprising CBD.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-5 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No.16/964,846 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications relate to the treatment of acne comprising the administration of a topical composition comprising CBD.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-5 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No.16/486,290 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application teaches topical pharmaceutical compositions comprising CBD for the treatment of acne.
According to MPEP 804,the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-5 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18 of copending Application No.16/486,214 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications relate to the treatment of acne comprising the administration of a topical composition comprising CBD.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
August 28, 2022.